EXHIBIT 99 NEWS RELEASE For Immediate Release For more information, ATC Technology Corporation Reports Fourth Quarter and Full Year 2008 Results Mary Ryan and Issues 2009 Guidance 630.663.8283 maryan@corpatc.com · Full year revenue of $530.6 million up nominally from 2007 · 2008full year Logistics revenue of $353.4 million, up 20% versus 2007 · 2008 new business wins of $48 million; current pipeline of $310 million · Recorded previously announced goodwill impairment and restructuring charges of $79.1 million and $9.7 million, respectively, in Drivetrain · Reported full year loss from continuing operations of $1.09 per share, or adjusted earnings per share of $1.91 excluding goodwill impairment and restructuring charges · Ended 2008 with $17.2 million of net cash and borrowing capacity of $149 million Downers Grove, Illinois, Tuesday, February 10, 2009 – ATC Technology Corporation (ATC) (NASDAQ-GS: ATAC), today reported financial results for the fourth quarter and full-year 2008. Fourth Quarter Results For the quarter ended December 31, 2008, revenue decreased 5.8% to $126.5 million from $134.3 million for the same period in 2007.During the fourth quarter,the Company recorded pre-tax charges of $79.1 million, $7.6 million and $2.1 million related to goodwill impairment, non-cash restructuring costs, and cash restructuring costs, respectively, in its Drivetrain business.Loss from continuing operations for the fourth quarter of 2008 was $52.9 million versus income of $11.0 million for the fourth quarter of 2007.The resulting loss from continuing operations per share was $2.66 for the fourth quarter of 2008.On an adjusted basis, excluding the goodwill impairment and restructuring charges, earnings were $0.50 per diluted share compared to $0.49 for the fourth quarter of 2007. The
